COURT OF APPEALS
                            SECOND DISTRICT OF TEXAS
                                   FORT WORTH

                                NO. 02-13-00477-CR


DAVID ALBERTO DOZAL                                               APPELLANT

                                         V.

THE STATE OF TEXAS                                                     STATE


                                      ----------

          FROM THE 415TH DISTRICT COURT OF PARKER COUNTY

                                     ------------

              MEMORANDUM OPINION1 AND JUDGMENT
                                      ----------

      We have considered appellant’s “Motion To Withdraw Notice Of Appeal.”

The motion complies with rule 42.2(a) of the rules of appellate procedure. Tex.

R. App. P. 42.2(a). No decision of this court having been delivered before we

received this motion, we grant the motion and dismiss the appeal. See Tex. R.

App. P. 42.2(a), 43.2(f).


      1
       See Tex. R. App. P. 47.4.
                                      PER CURIAM

PANEL: DAUPHINOT, GARDNER, and WALKER, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: October 17, 2013




                              2